 Case 2:14-cv-03471-FMO-AS Document 157 Filed 08/22/19 Page 1 of 2 Page ID #:3717



     ZIMMERMAN REED, LLP
1    CHRISTOPHER P. RIDOUT (SBN: 143931)
       E-mail: christopher.ridout@zimmreed.com
2    HANNAH B. FERNANDEZ (SBN: 294155)
       E-mail: hannah.fernandez@zimmreed.com
3    2381 Rosecrans Ave., Suite 328
     Manhattan Beach, California 90245
4    (877) 500-8780 - Telephone
     (877) 500-8781 - Facsimile
5
     MAHONEY LAW GROUP, APC
6    KEVIN MAHONEY (SBN: 235367)
       E-mail: kmahoney@mahoney-law.net
7    249 E. Ocean Boulevard, Suite 814
     Long Beach, California 90802
8    (562) 590-5550 - Telephone
     (562) 590-8400 - Facsimile
9
     Attorneys for Plaintiff
10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12

13
     SHONNTEY MOODIE, individually and Case No.: 2:14-cv-03471 FMO (ASx)
     on behalf of all others similarly situated,
14                                               SUPPLEMENTAL DECLARATION
                                 Plaintiff,
15
                                                 OF KEVIN MAHONEY IN
            v.                                   SUPPORT OF PLAINTIFF’S
16                                               UNOPPOSED MOTION FOR AN
     MAXIM HEALTHCARE SERVICES,                  AWARD OF CLASS
17
     INC., a Maryland Corporation, E-            REPRESENTATIVE INCENTIVE
18   VERIFILE.COM, INC., a Georgia               PAYMENT AND ATTORNEYS’
     Corporation,                                FEES AND COSTS
19
                             Defendants.
20                                               Assigned to Hon. Fernando M. Olguin
21
                                                    Date:             August 22, 2019
22                                                  Time:             10:00 AM
23
                                                    Courtroom:        6D

24                                                  Date Action Filed: May 5, 2014
25

26

27                                              1

       SUPPLEMENTAL DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
      FOR AN AWARD OF CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’S FEES AND COSTS
 Case 2:14-cv-03471-FMO-AS Document 157 Filed 08/22/19 Page 2 of 2 Page ID #:3718




1    I, Kevin Mahoney, declare:
2          1.     I am an attorney licensed to practice law in the State of California and
3    before this Court, I am the principal of Mahoney Law Group, APC, and co-counsel
4    of record for Plaintiff SHONNTEY MOODIE in the matter of Moodie v. Maxim
5    Healthcare Services, Case No.: 2:14-cv-03471 FMO (ASx).
6          2.     I have personal knowledge of the facts set forth herein and if called
7    upon as a witness I could and would competently testify thereto.
8          3.     As noted in my previous declaration filed with our motion for
9    attorneys’ fees, our office recently transitioned to a new case management system,
10   and we were in process of auditing our files to ensure the accuracy of our hours. I
11   noted that I would supplement my declaration with this information. I apologize to
12   the Court for the late submission as I recently had surgery as a result of an injury.
13         4.     Attached hereto as Exhibit A is a true and correct copy of all hours
14   worked in this matter by Mahoney Law Group, APC. To date the hours for
15   Mahoney Law Group. APC is 282.10 hours for a total of one hundred thirty-eight
16   thousand five hundred ninety dollars ($138,590.00).
17         5.     Attached hereto as Exhibit B is a true and correct copy of all costs
18   expended in this matter by Mahoney Law Group, APC. To date, Mahoney Law
19   Group, APC has expended $2,094.58.
20         I declare under penalty of perjury under the laws of the State of California
21   that the foregoing is true and correct. Dated this 22nd day of August, 2019, at Long
22   Beach, California.
23

24
                                                    Kevin Mahoney
25

26

27                                              2

       SUPPLEMENTAL DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S UNOPPOSED MOTION
      FOR AN AWARD OF CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’S FEES AND COSTS
